DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “wherein the content accommodated in the package is discharged through the mouth part of the package and a volume of the bag main body is reduced according to the discharge of the content” renders the claim indefinite because this limitation appears to be a method step, while the claim is directed to a package.  For purposes of this office action, it will be interpreted as capable of performing this function.

Regarding claim 3, the phrase “a water vapor permeation rate of the package is 0.02% to 0.19%” renders the claim indefinite because it is unclear how a vapor permeation rate is a percentage.  Percentage of what?  For purposes of this office action, any water vapor permeation rate will be considered to meet this limitation.
Regarding claims 10-11, claim 10 recites the phrase “wherein the pharmaceutical product is an injection” and claim 11 recites “the injection”, which render the claims indefinite because it is unclear what is meant by this.  For purposes of this office action this will be considered to be any medical fluid since a medical fluid is capable of being administered by injection.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2008/0063825 A1) in view of Proicou et al. (US 2004/0001655 A1).
Regarding claims 1-11, Mori discloses a medical bag comprising a multilayer film comprising a heat seal layer and a cyclic olefin layer, formed by welding the heat seal layers facing each other, wherein the medical bag contains a medical fluid, wherein the bag comprises a mouth member comprising cyclic olefin polymer, wherein the bag may be formed such that the mouth member is sandwiched between the opposing heat seal layers (i.e. a package comprising a bag main body, at least one mouth part member 
Mori does not disclose a water vapor barrier layer made of a fluorine resin or that the fluorine resin is polychlorotrifluoroethylene.
Proicou discloses a multilayer bag for holding a liquid pharmaceutical, wherein the bag is formed by heat sealing inner heat seal layers, comprising a moisture barrier layer that comprises polychlorotrifluoroethylene (PCTFE) that is transparent to allow visual inspection (i.e. a water vapor barrier layer made of fluorine resin; polychlorotrifluoroethylene)([0011]-[0012], [0022]).
Mori and Proicou are analogous art because they both teach about multilayer bag for holding medical liquids formed by heat sealing inner layers.  It would have been obvious to one of ordinary skill in the art to incorporate the PCTFE barrier layer of Proicou into the bag of Mori in order to provide a bag having good moisture vapor barrier properties and/or to provide good barrier properties and that is transparent to allow visual inspection.
While there is no specific disclosure of the volume of the medical bag, it is the examiner’s position that would have been obvious to make the bag having a volume of 3 depending on the end use of the bag and the amount of medical fluid desired to be stored within the bag.
 Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
While there is no specific disclosure of a relationship between an area of the bag main body which comes into contact with the liquid content and the volume as set forth in Formula I, it is the examiner’s position that any area of the bag that comes into contact with the liquid contents could be considered to be “an area of the bag main body which comes into contact with the liquid content” and therefore, the size of this area could be picked such that it satisfies the requirements of Formula I.  Alternatively, it is noted that the relationship between an area of the bag main body which comes into contact with the liquid content and the volume would depend on the size and shape of the bag and how full the bag is (i.e. the amount of liquid contents) and given that it would have been obvious to have the bag have any size and/or shape and/or fullness depending on the desired end use of the bag, it would have been obvious to meet this limitation. 
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 
Regarding claim 2, it is clear that the mouth port is for discharging the contents of the bag and therefore, the when the content is discharged, the volume of the bag body will be reduced accordingly.
Regarding claim 3, given that the bag of modified Mori has an identical moisture barrier layer to that claimed (i.e. polychlorotrifluoroethylene), it is the examiner’s position that it will intrinsically meet this limitation.  Alternatively, it would have been obvious to make the bag having a moisture vapor transmission in the range claimed in order to provide a bag with good moisture barrier properties in order to better preserve the contents of the bag.
Regarding claim 4, while there is no specific disclosure of the thickness of the water vapor barrier layer, given that the thickness of the water vapor barrier layer will affect the amount of water vapor barrier properties and the cost of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to make the water vapor barrier layer have a thickness in the claimed range depending on the end use of the bag and the desired water vapor barrier properties/cost.
Regarding claim 5, Mori discloses that the total thickness of the film may be 30 to 80 µm (i.e. overlapping 15 µm to 200 µm)([0061]).  Alternatively, given that the total thickness of the laminate would affect the strength of the bag, it is the examiner’s position that it would have been obvious to have the total thickness in the claimed range depending on the desired end use of the bag and the desired strength. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C YAGER/           Primary Examiner, Art Unit 1782